DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/22 has been entered.

Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive. 
On pages 8-9 regarding 103 rejections Applicant argues the combination doesn’t teach the amended claims. 
The Examiner respectfully refers to the rejection below regarding newly amended claims.
On pages 9-14 regarding the ratio of a coverage rate of the wavy rings Applicant repeats arguments made 05/20/22 in the after-final response. 
The Examiner respectfully repeats the response made in the advisory action mailed 05/26/22.
On page 15 regarding the Examiner’s response, Applicant argues figure 7 of Robaina describes a different embodiment of a curve deployment section which is distinct from that of the referenced figure 8 of Robaina, which renders all the Examiner’s calculates inappropriate. 
The Examiner respectfully disagrees, noting a lack of support in Robaina and in Applicant’s response to support the idea that figures 7-8 are completely unrelated in dimension, particularly since they are described by Robaina as “like” embodiments representing the same structure (e.g. a curve deployment section of a stent) ([0031]).  This argument is accordingly unpersuasive.

Claim Objections
Claims 22-29 are objected to because of the following informalities:  
Claim 22 is objected to for using the word “vertexes”. The appropriate plural for “vertex” is “vertices”. 
There is further improper antecedent basis for “the adjacent” first proximal and distal (vertices).
Further, the claim is objected to for referring to “the wavy ring” when claim 11, from which this depends has recited “a plurality” of wavy rings, making it unclear which ring is being referenced herein.
Claim 23 is objected to for also using the word “vertexes” which is grammatically incorrect. 
Further, reference to “the same plane perpendicular to the longitudinal axis” does not have proper antecedent basis, and also appears to be grammatical incorrect. For the purposes of examination this will be understood to be “a plane which is perpendicular to the longitudinal axis”.
Claim 24 is objected to for missing transition words within the claim (e.g. “and”), and also for having improper antecedent basis for “the phase difference”. 
Claim 25 is objected to for referring to “the wavy ring” when claim 11, from which this claim indirectly depends, has recited “a plurality” of wavy rings, making it unclear which ring is being referenced herein.
There is further improper antecedent basis for “the wave included angle” and “the wave height”.
Claim 26 is objected to for missing transition words (e.g. “and”), making the claim grammatically incorrect. 
Further, the claim states “a number of the first wavy segment in region A is equal to a number of the second wavy segment in region B” which is also grammatically incorrect. 
Claim 27 is objected to for also having improper grammar. For the purposes of examination, this will be understood to mean “the stent graft further comprises at least one proximal wavy ring at one end of the region T, and at least one distal wavy ring located at a second end of the region T.”
Claim 28 is objected to for having improper antecedent basis for “the coverage rate of the wavy rings in the region…” and “the region where…”.
The claim is also objected to for missing transition words (e.g. “and”).
Claim 29 is objected to for missing transition words (e.g. “and”). 
Further, there is improper antecedent basis for “the coverage rate of the wavy rings in the region…” and “the region where…”.
 Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-12, 22-24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 20080004690 A1) in view of Fogarty et al. (US 5800520 A) hereinafter known as Fogarty.
Regarding claim 11 Robaina discloses a stent graft ([0007] stent-grafts) comprising:
at least one region (T) disposed along an axial direction of the stent graft (Annotated Figure 8) the region T is partitioned by two planes p1 and p2 (Annotated Figure 8) ;
wherein the region (T) comprises a plurality of wavy rings (Figure 8 items 24), each wavy ring is a closed cylindrical structure (Annotated Figure 8) and comprises a plurality of proximal vertices, a plurality of distal vertices, and supporting bodies connecting the adjacent proximal and distal vertices (Annotated Figure 8);
wherein region (T) includes both a region (A) (Figure 8 item 22a) and a region (B) (Figure 8 item 22b) arranged in a circumferential direction (Figure 8) wherein regions (A) and (B) are both partitioned by planes p1 and p2 (Annotated Figure 8), so region (B) is connected with region (A) from said plane p1 to plane p2 (Annotated Figure 8);
wherein a ratio of an area of region (A) to an area of region (T) ranges from 1/4-2/3 (Annotated Figure 8: the ratio is about 1/2);
wherein a ratio of a coverage rate of the wavy rings in region (A) to a  coverage rate of region (B) ranges from 1/5 to 9/10 (Annotated Figure below: about 1/2); and 
and wherein the coverage rate of the wavy rings in each region is calculated in a way that a surface area of the rings projected onto an inner wall of a tube cavity of the stent graft is divided by a surface area of the inner wall of the tube cavity and multiplied by 100% (the Examiner refers to the annotated figures below. While the drawings are not understood to be drawn to scale, they are not understood to be completely inaccurate either. Accordingly, with the assumption that the thickness of each of the struts in each region are comparable (as anything else would likely be mentioned/discussed within the specification of Robaina), and by laying approximations of the length of each of the struts within each region side-by-side, it can be seen that the surface area covered by region (A) is about half of that which region (B) covers. ),
but is silent with regards to the coverage rate of rings within a circular region having a diameter of 20 mm within region (A) having any specific value as compared to region (A) (since Robaina does not disclose dimensions). 
However, regarding claim 11 Fogarty teaches wherein vascular prostheses can have lengths from 50-500 mm and a diameter of 4-45 mm (Column 6 lines 7-16). Robaina and Fogarty are involved in the same field of endeavor, namely vascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the stent graft of Robaina so that they fall within the dimensions listed by Fogarty since these are common dimensions for a vascular prosthesis which would enable the device of Robaina to be customized in dimensions based on the intended location of implantation. 
Since Robaina teaches their invention includes, for example 4 region (B) and 8 region (A) sections, (see Figure 8 and/or the annotated figure 8), if the length of the prosthesis of the Combination is between 50-500mm, the region (A) would be 6.25-62.5mm in length. The diameter of region (A), which based on Robaina is about half that of the total diameter, would accordingly be 2-22.5 mm. Accordingly, the ratio of the coverage rate of the wavy rings within a circular region with a diameter of 20 mm within region (A), wherein the any circular region within region (A) is a two-dimensional circular region randomly defined in region (A) and has a diameter of 20 mm and includes wavy rings to the coverage rate of the wavy rings in region (A) would be about 1.0, since the area of region (A) and the area of the diameter of the circular region, and the number of wavy rings falling within these areas would be the same.

    PNG
    media_image1.png
    568
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    624
    media_image2.png
    Greyscale

Regarding claim 12 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses the ratio of the area of region (A) to the area of region (T) ranges from 1/3-1/2 (Annotated Figure 8 the ratio is about ½ since region A occupies about half of the space taken up by region T (which comprises A+B). The Examiner notes that the exact specific box location for the regions is optimizeable so that each box of each region is identical and so exactly 1/2);
wherein the ratio of the coverage rate of the rings in region (A) to the coverage rate of wavy rings in region (B) ranges 2/5-9/10 (the annotated figures show the ratio as being about 1/2); 
and wherein the Combination further teaches the ratio of the coverage rate of the wavy rings in the any circular region with a diameter of 20 mm within region (A) to the coverage rate of the wavy rings in region (A) ranges from 0.9-1.1 (see the explanation/rejection to claim 11 above).
Regarding claim 22 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses the wavy ring comprises a first wavy segment located in region A  which includes a plurality of first proximal vertices, a plurality of first distal vertices, and first supporting bodies connecting the adjacent first proximal and distal apices (Annotated Figure 8).
Regarding claim 23 the Robaina Fogarty Combination teaches the stent graft of claim 22 substantially as is claimed,
wherein Robaina further discloses the first distal apices are located in the same plane perpendicular to the longitudinal axis of the stent graft (Annotated Figure 8 distal apices are located in a plane perpendicular to the longitudinal axis).
Regarding claim 24 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses region (A) comprises a plurality of the first wavy segments arranged in a spaced manner along the axial direction (Annotated Figure 8 shows at least two wavy ring segments), 
wherein the phase difference between two adjacent first wavy segments is 0-45 degrees (Annotated Figure 8; phase difference of 0 degrees).
Regarding claim 26 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses region (A) comprises a plurality of the first wavy segments arranged in a spaced manner along the axial direction (Annotated Figure 8 shows two first wavy segments), and 
region (B) comprises a plurality of the second wavy segments arranged in a spced manner along the axial direction (Annotated Figure 8 shows two second wavy segments),  and 
a number of the first wavy segments in region (A) is equal to a number of the second wavy segments in region (B) (Annotated Figure 8).
Regarding claim 27 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses the stent graft further comprises at least one proximal wavy ring and at least one distal wavy ring that are located at two ends of the region (T) respectively (Annotated Figure 8).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Fogarty as is applied above in view of Parsons et al. (US 8992595 B2) hereinafter known as Parsons.
Regarding claim 20 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
but is silent with regards to the inclusion of an anchoring bare stent at one end.
However, regarding claim 20 Parsons teaches that stent grafts can include bare anchoring stents at at least one end (Figure 1 item 160). Robaina and Parsons are involved in the same field of endeavor, namely endovascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent graft of the Robaina Fogarty Combination so that the stent graft includes an anchoring stent such as is taught by Parsons in order to provide a structure which helps anchor the stent graft within the body upon deployment while preventing migration.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Fogarty as is applied above in view of Lombardi et al. (US 20040015228 A1) hereinafter known as Lombardi.
Regarding claim 28 the Robaina Fogarty Combination teaches the stent graft of claim 27 substantially as is claimed,
but is silent with regards to the coverage rate of the wavy rings in the region where the proximal and distal wavy rings are located is greater than that of the wavy rings in region (T).
However, regarding claim 28 Lombardi teaches wherein proximal and distal end rings can have larger coverage rates than the remaining, non-end regions within the stent body (Figure 2). Robaina and Lombardi are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Robaina Fogarty Combination so that the end rings had greater coverage rates as is taught by Lombardi in order to provide anchoring rings at either end, to help the stent anchor in place within the vasculature with increase outward force to prevent migration.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Fogarty and Lombardi as is applied above in view of Nikanorov et al. (US 20070191926 A1) hereinafter known as Nikanorov.
Regarding claim 29 the Robaina Fogarty Lombardi Combination teaches the stent graft of claim 27 substantially as is claimed,
but is silent with regards to there being a non-end wavy ring between a region (T) and the distal wavy ring with a greater coverage rate than the wavy rings in the region (T).
However, regarding claim 29 Nikanorov teaches wherein a stent distal end ring includes at least one non-end wavy ring (Figure 4 item 66) located between the remaining body region (separated by gap 72) and the distal end (Figure 4 item 66), wherein the non-end wavy ring includes a greater coverage rate than the remaining region of the body (Figure 4). Robaina and Fogarty are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Robaina Fogarty Lombardi Combination so that there is another ring with increased coverage rate near the distal end such as is taught by Nikanorov in order to promote retention of the stent on the catheter (Nikanorov Abstract).

 Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/14/22